


110 HR 3191 IH: Wounded Warrior Information Sharing

U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3191
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2007
			Mr. Courtney (for
			 himself, Mr. Shays,
			 Ms. DeLauro,
			 Mr. Larson of Connecticut,
			 Mr. Murphy of Connecticut,
			 Mr. Hinchey,
			 Mr. Delahunt,
			 Ms. Linda T. Sánchez of California,
			 Mr. Hall of New York, and
			 Mr. Smith of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  transfer of certain contact information for a member of the Armed Forces who is
		  being medically separated or retired under chapter 61 of such title to the
		  department or agency for veterans affairs of the State in which the member
		  intends to reside.
	
	
		1.Short titleThis Act may be cited as the
			 Wounded Warrior Information Sharing
			 Act.
		2.Transfer of
			 member contact information to State departments and agencies for veterans
			 affairsSection 1142 of title
			 10, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(d)Transfer of
				contact information to State departments and agencies for veterans
				affairs(1)In
				the case of a member being medically separated or being retired under chapter
				61 of this title, the Secretary concerned shall ensure (subject to the consent
				of the member) that the member’s address and contact information is transmitted
				within 30 days of the separation or retirement to the department or agency for
				veterans affairs of the State in which the member intends to reside after the
				separation or retirement.
					(2)In this subsection, the term
				State includes the District of Columbia, the Commonwealth of
				Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any
				territory or possession of the United
				States.
					.
		
